Citation Nr: 0125836	
Decision Date: 11/02/01    Archive Date: 11/13/01	

DOCKET NO.  95-07 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of shell fragment/shrapnel wounds to the back.

2.  Entitlement to service connection for tumors, claimed as 
the residuals of exposure to Agent Orange.

3.  Entitlement to service connection for a cyst, claimed as 
the residuals of exposure to Agent Orange.

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Houston, Texas.  
In February 2001, the Board remanded the claims cited above 
for additional development.  At that time, the Board 
addressed additional issues.  These issues have been fully 
addressed by the VA and are not before the Board at this 
time. 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to the veteran's 
claims under both the new and old criteria for evaluation of 
claims.  In addition, all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been received.  

2.  In June 1970, the RO denied the claim of entitlement to 
service connection for the residuals of shell 
fragment/shrapnel wounds to the back.  The veteran did not 
appeal this determination.  

3.  The additional evidence obtained since the RO's 
unappealed rating determination is either cumulative or 
redundant and, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly adjudicate the claim of 
entitlement to service connection for the residuals of shell 
fragment/shrapnel wounds to the back (hereinafter referred to 
as the "back disability").  

4.  The VA does not recognize the veteran's sebaceous cyst or 
alleged tumors as being etiologically related to exposure to 
herbicide agents used in the Vietnam War.  

5.  The veteran has never been treated or diagnosed with a 
soft tissue sarcoma listed within 38 C.F.R. § 3.309(e) 
(2001).  

6.  No competent medical expert has associated the veteran's 
alleged cysts or tumors with his exposure to herbicide agents 
used in Vietnam.  

7.  The medical evidence of record does not demonstrate that 
the veteran's post-traumatic stress disorder (PTSD) causes 
reduced reliability and productivity such as panic attacks, 
difficulty in understanding complex commands, impairment of 
short and long-term memory, impairment of judgment, 
impairment of abstract thinking, disturbances of motivation 
or mood, or difficulties in establishing and maintaining 
effective work and social relationships.  

8.  The medical evidence of record and the veteran's 
complaints do not demonstrate a considerable impairment of 
social and industrial adaptability.  


CONCLUSIONS OF LAW

1.  The June 1970 RO decision, which denied entitlement to 
service connection for a back disability as the result of 
shrapnel wounds, is final.  The evidence received since the 
RO decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  

2.  Neither tumors or cysts were incurred or aggravated by 
the veteran's service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.307(a), 3.309 (2001).  

3.  The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 
4.7, 4.132, Diagnostic Code 9411 (effective prior to November 
7, 1996), and 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records make no reference to a chronic back 
disability or injury, tumors, or a cyst.  The veteran was 
involved in combat during his service in the Vietnam War.  In 
a VA examination held in March 1970, it was noted that the 
veteran was injured in November 1969 when he sustained 
multiple shrapnel wounds, including small shrapnel wounds to 
the left thigh and right chest.  No reference was made to a 
shell fragment wound located in the back.  No cyst or tumors 
were noted.  

In a June 1970 rating determination, service connection was 
awarded for a shell fragment wound of the left anterior thigh 
and right chest.  Service connection for shell fragment 
wounds to the back and right arm, claimed by the veteran at 
that time, were found to be not shown by the evidence of 
record.  The veteran was notified of this determination but 
did not appeal this determination.  Accordingly, the June 
1970 rating determination became the final decision of the VA 
regarding the issue of service connection for a back 
disability.  

A review of medical records since the veteran's discharge 
from active service reveals little treatment of the veteran's 
service-connected PTSD condition.  In January 1991, the 
veteran noted that he had received no psychiatric treatment 
at any time.  Since his return from Vietnam, the veteran 
would not go into the woods rabbit hunting because it arouses 
old memories.  The veteran was able to note his combat 
experiences.  It was indicated that the veteran disliked 
crowds and reported that his memory was getting worse.  On 
examination, it was indicated that the veteran was alert, 
polite, and cooperative.  His speech was normal in rate and 
amount.  There was no evidence of hallucinations nor of 
delusions detected during this examination.  He was diagnosed 
with PTSD, chronic, and mild.  The examiner commented that, 
at this time, the veteran's symptoms were "mild and do not 
constitute a clinical problem."  

In a neurological examination held in February 1991, no 
reference was made to a back disorder.  In a January 1991 VA 
examination, the veteran stated that he had shrapnel wounds 
to his left thigh that bothered him.  At this time, he stated 
that this "cut a nerve."  There was no reference to a back 
disorder at that time.  

At a VA examination held in November 1993, the veteran was 
diagnosed with a shrapnel fragment wound to the thoracic and 
lumbar spine and left leg, "by history."  However, the 
clinical examination of the lumbar spine at that time 
revealed no overt scars and X-rays showed no evidence of any 
shrapnel fragments in the lumbar area.  An examination of the 
thoracic spinal area revealed approximately three very small 
areas of scarring which "could represent shrapnel 
fragments."  It was noted that these were roughly in the 
area of the right scapula, the left rhomboideus and the right 
rhomboideus.  It was noted again that X-rays of the thoracic 
spine revealed no evidence of metallic densities in and about 
the entire thoracic spine.  The examiner stated that he 
presumed that these fragments, if present before, were 
certainly removed at the time of triage.  

In a November 1993 psychiatric evaluation, the veteran noted 
sleep difficulties.  It was indicated that he lies in bed, 
tossing and turning.  Psychiatric evaluation revealed no 
evidence of hallucinations or delusions.  The veteran was 
oriented for time, place and person.  The veteran was 
described as alert, friendly, and cooperative.  He was 
diagnosed with PTSD.  The nature and extent of this disorder 
was not specifically noted.  

In a written statement received in June 1994, the veteran 
provided a detailed review of his service.  The veteran's 
combat experiences were noted.  He stated that he had been 
married three times.  

In a VA evaluation held in August 1994, when asked by the 
examiner what kind of condition the veteran attributed to 
Agent Orange exposure, the veteran stated that he had a 
nodule on his left shoulder and on his upper back.  The 
examiner noted that the nodules on his upper back were 
palpable and visible only during certain motions.  On 
examination, a small lymphoma, approximately 1.5 centimeters 
in diameter, in the area of the left lateral shoulder was 
noted.  There was no abnormality of the back found.  The 
veteran had no acne, chloracne, and no scars related to 
healed acne.  At that time, it was determined that there was 
no skin condition related to Agent Orange exposure.  

At a hearing held before a hearing officer at the RO in June 
1995, the veteran described thoughts and flashbacks of 
Vietnam "all the time."  The veteran noted limited 
treatment of his service-connected PTSD.  Specifically, he 
noted only two appointments at a clinic.  

In a June 1995 statement, the veteran related that he injured 
his back during combat medic training.  He indicated that he 
was treated on several occasions prior to duty "in country" 
and during combat duty.  He contended that he reinjured 
and/or aggravated the back condition on several occasions 
while performing his duty as a combat medic.  The veteran 
noted that he claimed service connection for a back 
disability from shrapnel wounds due to a firefight while in 
Vietnam in 1969 or 1970, but that this had been denied.  It 
was his contention that the disability to his lower and upper 
back was directly related to his combat medic training and 
conditions while in combat in Vietnam.  He also contended 
that the severe strain and pain in the back/spinal area was 
directly related to his many combat situations while serving 
in Vietnam.  The veteran also noted that he had not had any 
surgery to his back area and, therefore, had not received 
extensive medical treatment for his back condition.  An 
additional VA examination was requested.  

In a VA evaluation held in October 1999, it was noted that 
the veteran was currently employed as an air conditioner and 
refrigeration repairman.  The veteran's shrapnel wounds at 
that time were noted.  No reference was made to the veteran's 
back.  A February 1999 psychiatric evaluation disclosed that 
the veteran experienced startle reactions to loud noises and 
sudden movements.  It was also indicated that he experiences 
night sweats with variable sleep patterns.  Difficulties 
sleeping were also noted.  Hypervigilance was also indicated.  
The veteran had never been treated for post-traumatic 
symptoms and was on no psychiatric medication.  It was 
indicated the veteran had a strong marriage and lived a 
rather quiet, isolated life.  With regard to the veteran's 
symptomatology, it was noted the veteran had irritability, 
but this was concealed and well controlled.  Traumatic dreams 
were noted to be almost nightly.  Difficulties sleeping were 
also indicated.  It was reported that the veteran was 
cooperative and used language well.  His speech was normal 
and his mood was mildly constricted.  The veteran gave subtle 
indications of increased tension and pain when he talked 
about his Vietnam experiences.  He was capable of insight and 
his judgment was found to be good.  The veteran was diagnosed 
with PTSD, chronic, and moderate.  

As noted above, in February 2001, the Board remanded this 
case for additional development to assist the veteran in his 
claims.  At that time, the Board specifically noted that on 
November 9, 2000, the President had signed into law the 
Veterans Claims Assistance Act of 2000.  

At the request of the Board, in February 2001, the RO 
requested the veteran identify the names, addresses, and 
approximate dates of treatment for all health care providers 
who may possess additional records pertinent to his claims.  
No response was received from either the veteran or his 
representative regarding this request for information.  
During his VA evaluations, the veteran specifically noted no 
treatment for the disabilities at issue.  In a May 2001 
examination, it was noted that he was currently employed.  
The veteran reported that he had had at least two cysts on 
his body over the past 20 years.  

Examination at that time revealed a well-developed, well-
nourished individual in no acute distress.  A sebaceous cyst, 
located in the left deltoid area and the right upper back 
area, was noted.  No apparent functional limitations were 
noted regarding the sebaceous cysts.  The examiner stated 
that this was a common condition in the general population.  
The examiner also stated that he did not believe that there 
was any relationship with this and Agent Orange exposure.  

Regarding the issue of the shrapnel wound to the back, it was 
noted that neither the veteran nor the examiner could locate 
any shrapnel fragment wound scars in the back.  They were 
able to identify a 1-centimeter "barely visible" scar just 
below the left nipple and a 1-centimeter scar on the left 
anterior thigh.  However, no shrapnel wound to the back was 
indicated.  

In a May 2001 examination of the veteran's back, the veteran 
related a history of having injured his back in Vietnam in 
1969 when he states that he was peppered with shrapnel 
fragments to the upper thoracic region.  There was no removal 
of the shrapnel at that time.  A history of a spontaneous 
expression of the shrapnel fragment, beginning approximately 
two years later and proceeding over several years thereafter, 
was noted.  The veteran stated that he had no complaints with 
regard to his upper back or thoracic region.  He also had no 
complaints with regard to the residuals of a shrapnel 
fragment wound to the upper back and he stated that there 
were no perceivable scars in the upper back.  

Physical examination in May 2001 revealed an essentially 
normal back.  There was no evidence of tumors and there was 
no evidence of cysts found.  X-rays of the thoracic region 
showed no evidence of retained shrapnel fragments and a 
review of X-ray reports from 1993 of both the lumbar and 
thoracic regions showed no evidence of retained lumbar 
shrapnel fragments.  

The examiner noted a history of shrapnel fragment injuries in 
the thoracic spine that were asymptomatic.  With regard to 
the question posed by the Board, the examiner contended that 
the nature and etiology of this claimed shrapnel fragment 
wound would be "consistent with that noticed in the oral 
history."  However, it was also noted that there was no 
evidence of current chronic residuals of a shell fragment 
wound to the back.  In addition, the examiner found no 
evidence to support the contention that the veteran currently 
has complaints of chronic tumors and/or cysts which might be 
considered the result of some incident or incidents during 
active military service with regard to the shrapnel fragment 
wounds.  

In a May 2001 VA psychiatric evaluation, the examiner noted 
that he had reviewed, in detail, the instructions of the 
Board.  It was also indicated that the examiner had reviewed 
the veteran's claims folder.  The veteran once again denied 
ever having received any psychiatric treatment.  He has never 
been an inpatient in a psychiatric ward.  His contact with 
mental health professionals appears to have been limited to 
compensation and pension examinations.  With regard to the 
current condition, he noted flashbacks 2 or 3 times a day.  
The veteran noted some difficulty going hunting because of 
memories that hunting provoked.  However, he did admit that 
this did not have any impact on his ability to hold a job.  

An extensive evaluation of the veteran was performed.  His 
affect was full and appropriate to his expressed thought.  No 
lability of affect was noted.  His fund of information was 
mildly impaired.  His insight and judgment appeared to be 
intact.  The veteran was diagnosed with PTSD.  With respect 
to the question raised by the Board, the examiner noted that 
the veteran had a "minimal" industrial impairment due to 
his symptoms of PTSD.  It was noted the veteran had worked 
continuously and had changed jobs for economic reasons when 
he thought he could earn more money at the new job.  The 
veteran reports frequent thoughts of combat in Vietnam.  It 
was indicated that the veteran could control these thoughts.  
He freely admitted that his inability to go hunting did not 
significantly impact on his ability to work.  He also did not 
describe being in constant conflict with everyone else he 
met.  A Global Assessment of Function (GAF) score of 65 was 
indicated.  

With regard to specific questions raised by the Board, it was 
found that the veteran's affect was in the normal range, his 
speech was in the normal rate and rhythm, and his memory, 
judgment, abstract thinking, mood, and impulse control were 
essentially normal.  The veteran was completely competent to 
perform his activities of daily living and retain his 
personal hygiene.  The veteran also did not report any 
auditory or visual hallucinations.  While the veteran did 
fulfill the criteria for PTSD, the information he had given 
to the examiner indicated that he did not suffer a 
significant industrial impairment due to these symptoms.  
Additionally, the veteran's symptoms have not been of 
sufficient severity to provoke him to seek treatment.  

In August 2001, the veteran specifically stated that he had 
no additional evidence to furnish and requested that this 
case be submitted to the Board as soon as possible.  In 
September 2001, the veteran's representative stated that he 
had reviewed the veteran's claims folder and had no 
additional evidence or statement to add at this time.  

II.  The Duty to Assist

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000 (the "VCAA"), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001), 66 Fed. Reg., No. 168, 
45620-45632 (Aug. 29, 20001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where are codified in title 38 United States 
Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA has further published final regulations implementing the 
VCAA.   66 Fed Reg. 45620 (August 29, 2001).  As VA noted, 
with exceptions concerning claims to reopen following prior 
final denials not pertinent to this matter, "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  Thus, the 
clear intent of the rule making was merely to implement the 
statutory provisions, not to create any additional 
substantive rights.  Accordingly, it follows that if the 
requirements of the VCAA are satisfied, so are the 
requirements of the VCAA regulations.

In this case, the Board finds that the VA has met or exceeded 
the obligations of both the new and old criteria regarding 
the duty to assist regarding this case.  The RO has obtained 
all pertinent records and the veteran has been effectively 
notified of the evidence required to substantiate his claims.  
There is no indication of existing evidence that could 
substantiate the claims that the RO has not obtained.  The 
veteran has been fully advised of the status of the efforts 
to develop the record as well as the nature of the evidence 
needed to substantiate this case in multiple communications 
from the RO and the Board.  He and his representative further 
plainly show through their statements and submissions of 
evidence that they understand the nature of the evidence 
needed to substantiate these claims.  As the RO has 
completely developed the record, the requirement that the RO 
explain the respective responsibility of VA and the veteran 
to provide evidence is moot.  

In adjudicating this case, it is important to note that the 
veteran had undergone numerous VA evaluations in order to 
fulfill the duty to assist.  These examinations clearly 
indicate that the veteran had undergone little, if any, 
treatment for the disabilities at issue.  The Board finds no 
indication of additional records pertinent to the veteran's 
claims that the RO has not obtained.  The veteran himself has 
indicated that he has no additional evidence to submit.  
Accordingly, the Board believes it can proceed with the 
adjudication of his case  

III.  Whether New and Material Evidence Has Been Submitted to 
Reopen the Claim of Service Connection for a Back Disability

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2001) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  The new VCAA 
provides expressly that:
 
Nothing in [new section 5103A. Duty to Assist 
Claimants] shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material 
evidence has been presented or secured, as 
described in section 5108 [of title 38 United 
States Code].

38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

In Hodge, the United States Court of Appeals for the Federal 
Circuit entered a decision concerning the definition of the 
term "new and material evidence" found in 38 U.S.C.A. 
§ 5108 (West 1991).  In that determination, the Court of 
Appeals for the Federal Circuit held that the U.S. Court of 
Appeals for Veterans Claims (Court) decision in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), had "overstepped its 
judicial authority" by adopting a social security case law 
definition of "new and material evidence," rather than 
deferring to the "reasonable interpretation of an ambiguous 
statutory term established by [VA] regulation." Hodge, 155 
F.3d at 1364.  The Court of Appeals for the Federal Circuit 
further held that the Court's "legal analysis may impose a 
higher burden on the veteran before a disallowed claim is 
reopened" as to what constitutes "material evidence" Id. 
at 1363, and remanded the case for review under the 
Secretary's regulatory definition of "new and material 
evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it was not 
of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 'new' 
and 'probative' (iii) it is reasonably likely to 
change the outcome when viewed in light of all the 
evidence of record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely impact the 
new evidence submitted will have on the outcome of 
the veteran's claim; it requires that 'there must 
be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition was 
not to require the veteran to demonstrate that the 
new evidence would probably change the outcome of 
the claim; rather it emphasizes the importance of a 
complete record for evaluation of the veteran's 
claim.

Id. at 1363.

In the March 1995 statement of the case (in addressing 
whether new and material evidence has been submitted to 
reopen the veteran's claim), the RO provided the veteran with 
the provisions of 38 C.F.R. § 3.156(a).  In some of the RO's 
previous decisions regarding this issue, the RO appears to 
paraphrase the Colvin definition of new and material 
evidence, holding essentially that there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  It is important to note that in March 1995, the 
month the statement of the case was issued, the determination 
in Hodge had yet to be issued.  

The Board finds that the RO has effectively ruled in the 
alternative, finding that the additional evidence is not 
"new" because it is cumulative, as well as finding that the 
additional evidence is not "material."  A finding that the 
evidence is not "new" would alone support the determination 
to deny the claim under the new post-Hodge definition of what 
constitutes new and material evidence.  Accordingly, as the 
claimant has been provided the controlling regulatory 
definition of "new and material evidence" and the RO's 
adjudication of the application to reopen the claims for 
service connection was consistent with that definition, it is 
not prejudicial for the Board to proceed with the 
adjudication of this claim.  Under this analysis, the finding 
that the evidence is not "material" was gratuitous, and 
thus any question as to whether the RO's ruling as to the 
materiality of the additional evidence was in accord with 
Hodge is rendered moot.  Furthermore, the revision of 
38 C.F.R. § 3.156(a) affects only the standard for 
materiality, not newness, and is not applicable as to this 
claim.  Thus, the rule change would not affect the 
disposition of this matter by the Board. 

This determination is consistent with the determination in 
Vargas-Gonzalez v. West, 12 Vet. App. 63 (1998).  In Vargas-
Gonzalez, the Court determined that if, and only if, the 
Board had found that the evidence to reopen was "new" with 
its determination concerning materiality of the evidence 
(based on the now-invalid Colvin test for materiality) would 
the question of the need for a remand for readjudication 
consistent with Hodge be necessary.  Accordingly, because the 
Board's determination that the evidence in Vargas-Gonzalez 
was not "new" was plausible, and thus not clearly 
erroneous, the Court held that a remand under Hodge need not 
be considered.  In the case before the Board at this time, it 
is found that the RO has determined that the evidence 
submitted by the veteran is not new.  In addition, in view of 
the fact that the Court has held in Fossie v. West, 12 Vet. 
App. 1 (1998), that the standard articulated in 38 C.F.R. 
§ 3.156(a) is less stringent than the one previously employed 
by Colvin, the Board also determines that no prejudice will 
result to the veteran by the Board's consideration of this 
matter.  Accordingly, a remand of this case, in light of the 
determination of Hodge, is not required.

As noted above, pursuant to 38 U.S.C.A. § 5108 (West 1991), 
the Board must reopen a previously and finally disallowed 
claim when "new and material" evidence is presented or 
secured with respect to that claim.  New evidence means more 
than evidence which has not been previously physically of 
record.  However, for the purposes of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board 
finds that no new and material evidence has been submitted to 
reopen the veteran's previously denied claim of service 
connection for a back disability.  If anything, the new 
evidence only provides additional medical evidence in support 
of the denial of his claim.  

The Board first must emphasize that it does not dispute or 
question the veteran's account of back injuries in service.  
The appellant clearly qualifies as a combat veteran and thus 
his credible statements concerning these events must under 
the law be accepted as true.  38 U.S.C.A. § 1154.  The Board 
further notes that notwithstanding the legal presumption, the 
veteran's accounts are fully credible standing by themselves.  
Under the law, however, the fact that the veteran sustained 
injury or injuries to his back in service is not sufficient 
by itself to support a grant of service connection.  It is 
fundamental under the law that an injury or disease in 
service must be causally linked to a current disability.  It 
is the current disability, not the injury or disease in 
service, that is service connected.  

The determinative issue in this case, as it was in June 1970, 
is whether the veteran actually has a back disability.  In 
this regard, the Board has carefully reviewed the medical 
evidence of record.  The Board does not doubt that as a lay 
party the veteran may perceive that he has a back disability.  
As a lay person, however, he lacks the medical expertise to 
diagnosis or to provide a medical opinion as to causation 
regarding a disability involving the internal structure of 
the back that is not perceptible to a lay person.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  None of the 
medical evidence added to the record since the June 1970 
determination demonstrates that the veteran has a residual 
back disability, or that if he had a back disability, that it 
is related to service.  The simple notation on a medical 
report in November 1993 of the presence of "shrapnel" 
wounds of the lumbar and thoracic spines "by history" 
clearly is no more than transcription of medical history.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  The clinical 
evaluation was essentially negative.  While there were three 
very small scars that could have represented past fragment 
wounds, there was no finding demonstrating the presence of 
any disability.   The 1999 VA examination could find no back 
disability.  

In summary, even conceding that everything the veteran 
reports about back injuries in service from fragments or 
other injuries is true, the additional evidence is cumulative 
since it only serves to confirm the conclusion reached in 
1970 that the veteran does not have a back disability.  If 
there is no current back disability, the law does not permit 
the grant of service connection. 

The Board would further note that even if this record could 
be read as somehow containing new and material evidence in 
support of the veteran's petition to reopen his previously 
denied claim, the ultimate outcome would not change.  The 
current examination report does not demonstrate any back 
disability.  Absent a demonstrated current back disability, 
even in a review on the merits the claim would be denied.  
Thus, changing the legal standard of review would not benefit 
the veteran.  

In light of the above, the Board determines that the 
veteran's attempt to reopen his claim of entitlement to 
service connection for the residuals of shell 
fragment/shrapnel wounds to the back is not successful 
because the evidence he has submitted does not meet the 
regulatory requirement found in 38 C.F.R. § 3.156(a)  See 
Smith v. West, 12 Vet. App. 312 (1999) (holding that as new 
evidence has not been submitted, the veteran has not 
fulfilled the requirement for new and material evidence to 
reopen his claim for service connection).  Accordingly, the 
claim is not reopened.  


IV.  Entitlement to Service Connection for Tumors and Cysts, 
Claimed as Residuals of Exposure to Agent Orange  

When a veteran is exposed to a herbicide agent during his 
active military service during the Vietnam War, the following 
diseases shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there was no 
record of such disease during service (provided further that 
the rebuttal presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied): chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's  sarcoma, or 
mesothelioma).  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma,
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma,
leiomyosarcoma, epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma), 
proliferating (systemic) angioendotheliomatosis, malignant 
glomus tumor, malignant hemangiopericytoma, synovial sarcoma 
(malignant synovioma), malignant giant cell tumor of tendon 
sheath, malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas, 
malignant mesenchymoma, a malignant granular cell tumor, 
alveolar soft part sarcoma, and epithelioid sarcoma, clear 
cell sarcoma of tendons and aponeuroses, extraskeletal 
Ewing's sarcoma, congenital and infantile fibrosarcoma, and 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (2001).

The statutory and regulatory provisions pertaining to Agent 
Orange exposure include 38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. § 3.307 (2001).  They provide for presumption of 
exposure to all herbicide agents for veterans who served on 
active duty in Vietnam during the Vietnam War and who have a 
disease listed at § 3.309(e).  The Court has pointed out that 
the use of the word "and" in both the statutory and 
regulatory provisions mandates that the presumption of 
exposure only applies to those who both (1) served in Vietnam 
and (2) developed a specified disease.  McCartt v. West, 12 
Vet. App. 164 (1999).

The Board cannot award the veteran service connection for 
tumors or cysts under 38 C.F.R. § 3.309(e).  A detailed 
review of the veteran's medical records indicates no evidence 
that the veteran has ever been treated for any disability 
listed within 3.309(e).

The United States Court of Appeals for the Federal Circuit 
determined that § 5 of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act of 1984, Pub. L. No. 98-
542, 98 Sta. 2725, 2727-29, did not preclude, or authorize VA 
to preclude, an appellant from proving that he or she had a 
disability as a result of exposure to ionizing radiation 
under the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d), despite the fact that the claimed disability is 
not a potentially "radiogenic disease" under 38 C.F.R. 
§ 3.311b (now § 3.311(2001)).  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  In such cases, an appellant must be given an 
opportunity to prove that the exposure to ionizing radiation 
during service actually caused the claimed disability and 
that service connection is therefore warranted under 38 
U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(d).  In light of 
Combee, the Board has not only considered whether the veteran 
in this case has a disability listed in 38 C.F.R. § 3.309(e), 
but has also considered if his current disability is the 
result of active service under 38 U.S.C.A. §§ 1110, 1131 and 
38 C.F.R. § 3.303(d).  The fact that the veteran does not 
meet the requirements of 38 C.F.R. § 3.309(e) does not 
preclude him from establishing service connection with proof 
of actual direct causation. 

The medical records do not reveal that the veteran possesses 
any medical expertise, and he has not claimed such expertise.  
Consequently, his lay medical assertions that he has either 
tumors or cysts associated with his service in the Vietnam 
War have no probative weight.  On the issue of medical 
causation, the Court has been clear.  See Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).  Simply stated, the veteran is 
not competent to offer medical opinions associating his 
current disabilities with his active service nearly 30 years 
ago.  See Espiritu, supra.  For example, while the veteran is 
competent to establish the existence of manifestations 
perceivable to a lay party, he is not competent to link those 
observations to particular medical diagnosis producing such 
manifestations.  Further, he is not competent to associate 
these disabilities with Agent Orange exposure.  

In this case, the Board has found no medical evidence to 
support the conclusion that the veteran suffers from tumors 
or cysts associated with his service in the Vietnam War.  In 
fact, the medical evidence of record specifically refutes 
this determination.  Several VA examinations have dissociated 
the veteran's cysts to his exposure to Agent Orange.  The VA 
examination of May 2001, in the opinion of the Board, is 
entitled to great probative weight on this issue.  At this 
time, it was noted that this was a common condition in the 
general population.  This fact does not support the veteran's 
claim.  In light of these medical reports, it is the opinion 
of the Board that these claims must be denied.  

V.  Entitlement to an Increased Evaluation for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The VA Schedule of 
Ratings for Mental Disorders has been amended and 
redesignated as 38 C.F.R. § 4.130 (2001), effective 
November 7, 1996.  Under the new regulation, the evaluation 
criteria have substantially changed, focusing on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.

In evaluating the veteran's condition under these new and old 
rating criteria, the Board finds no prejudice to the veteran 
in proceeding with this case at this time.  The RO considered 
the old rating criteria when they initially decided this 
claim several years ago.  The RO considered the new criteria 
when the Board remanded this case to the RO in February 2001.  
As a result, the Board can evaluate the veteran's condition 
under both the new and old criteria without prejudice to the 
veteran.  

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(2001).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.   
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  A 10 percent evaluation under the old 
rating criteria is warranted when emotional tension or other 
evidence of anxiety is productive of mild social and 
industrial impairment.

In a precedent opinion, dated November 9, 1993, the General 
Council of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large to 
degree."  It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
large." VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound 
by this interpretation of the term "definite." 38 U.S.C.A. 
§ 7104(c) (West 1991).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2001).

The revised mental disorder sections of the rating schedule 
employ the classifications of disabilities under DSM-IV 
(Diagnostic and Statistical Manual of Mental Disorder, 4th 
edition).  VA rejected a proposal that a formula specific to 
each diagnostic classification be adopted, as well as a 
proposal that separate criteria be established for rating 
PTSD.  VA pointed out that distinctive PTSD symptoms are used 
to diagnose PTSD rather than evaluate the degree of 
disability resulting from the condition.  VA adopted a 
general formula for rating mental disorders, noting that many 
of the signs, symptoms and effects of mental disorders are 
not unique to a specific diagnostic entities, as evidenced by 
the fact that the GAF scale in DSM-IV uses a single set of 
criteria for assessing psychological, social, and 
occupational function in all mental disorders

In a precedent opinion, the VA General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental 
disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  The purpose of the amendment was to 
remove terminology in former 38 C.F.R. 
§ 4.132, which was considered non-specific 
and subject to differing interpretations, and 
to provide objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

. . . In some cases, the amended regulation 
may be no more beneficial to the claimant 
than the prior provisions, because the 
evidence in the case does not reflect 
symptoms or manifestations associated with a 
higher rating under the amended regulation.  
In other cases, however, although the 
amendments were not designed to liberalize 
rating criteria, the amended regulation may 
be more beneficial to a claimant because the 
evidence indicates that the claimant has 
symptoms or manifestations which, under the 
amended provisions, are associated with a 
rating higher than that which may have been 
assigned by the AOJ under the prior, non-
specific and more subjective regulations.  
Accordingly, it will be necessary for those 
with adjudicative responsibilities to 
determine, on a case-by-case basis, whether 
the amended regulation, as applied to the 
evidence in each case, is more beneficial to 
the claimant than the prior provisions.

VAOPGCPREC 11-97 (March 26, 1997).  

In this case, the veteran has been diagnosed with a GAF score 
of 65, indicating less than moderate difficulty.  The Court 
has addressed the importance of GAF scores.  See, i.e., 
Richard v.  Brown, 9 Vet. App. 266, 267-8 (1996) (where the 
GAF was 50 and said to be reflective of a serious impairment 
under the diagnostic criteria).  In Carpenter v. Brown, 8 
Vet. App. 240 (1995), the Court recognized the importance of 
the GAF score and the interpretations of the score.  In light 
of the embracing of the GAF scale, its definition, and the 
use of the 4th edition of the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM IV) in Carpenter, the Board 
concludes that the GAF score and the meaning of the score may 
be considered without prejudice to the veteran.  In this 
regard, the Court has noted that a 55-60 score indicates 
"moderate difficulty in social, occupational, or school 
functioning."  Carpenter, 8 Vet. App. at 242.  In this case, 
the veteran's GAF score is better than moderate.    

Even without the use of the GAF score, the claim would be 
denied as the veteran himself has noted little in the way of 
symptomatology that would support an increase in his 
evaluation.  He has indicated nightmares, flashbacks, and 
trouble sleeping.  The veteran has undergone no extensive 
medical treatment for this condition and has reported over an 
extensive period of time his ability to deal with this 
condition both in his employment and personal life.  While 
the veteran has noted some difficulties, the Board must note 
that the 30 percent evaluation takes into consideration these 
difficulties.  In fact, based on the veteran's current 
statements and the history of record, the current 30 percent 
evaluation could be construed as a very liberal exercise in 
rating judgment.  

The VA evaluations, when taken as a whole, indicate a mild 
psychiatric disability with little evidence to support the 30 
percent evaluation currently assigned.  A review of the 
evaluations indicates no evidence of panic attacks, 
difficulty in understanding complex commands, or impaired 
judgment.

The Board finds that the most recent VA evaluation of May 
2001 is clearly based on the most comprehensive review of the 
record.  Consequently, it is entitled to far greater 
probative weight than any other evaluation.  The Board finds 
that the May 2001 examination clearly does not support an 
increased evaluation in the veteran's service-connected PTSD.  
In light of the above, a 50 percent evaluation or higher 
under the new criteria is not warranted.  Further, the Board 
finds no evidence which would warrant a finding that the 
veteran's PTSD is considerably, severely, or totally 
disabling.  Accordingly, a preponderance of the evidence is 
found to be against the claim and an increased evaluation 
under the new or old rating criteria is not warranted.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for the residuals of shell 
fragment/shrapnel wounds to the back.  Accordingly, the 
appeal is denied.

Entitlement to service connection for tumors, claimed as the 
residuals of exposure to Agent Orange, is denied.  

Entitlement to service connection for cysts, claimed as the 
residuals of exposure to Agent Orange, is denied.

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder is denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

